DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to amendment filed on September 9, 2022. 
Claims 1, 7, 12, 16, and 20 have been amended. 
Claims 2-6, 10-11, 13-15, and 19 are withdrawn.
No new claims have been added.
The objections and rejections from the prior correspondence that are not restated herein are withdrawn.

Response to Arguments
Applicant's arguments filed on September 9, 2022 have been fully considered but are moot because the arguments allege that only the newly added limitations are not taught by the prior art of record.  It should be noted that a new prior art reference to QIAN in combination with XIE teaches the newly added limitations as shown in the rejections below. 

Election/Restrictions
	Applicant’s election without traverse of claims 1, 7-9, 12, 16-18, and 20 in the oral reply provided during the Examiner initiated telephonic interview with Mr. Devin Morgan on June 7, 2022 is acknowledged and made FINAL. Claims 2-6, 10-11, 13-15, and 19 are withdrawn from consideration.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over XIE (Pub. No.: US 2018/0267733 A1), hereafter XIE, in view of QIAN (Pub. No.: US 2013/0205176 A1), hereafter QIAN.
Regarding claim 1, XIE teaches:
A system comprising: a storage device comprising: a storage medium configured to store host data; a storage device controller, comprising a processor and a memory (see XIE FIG. 1 non-volatile memory apparatus, where [0018] teaches the host sends a write command to the non-volatile memory apparatus to be written into non-volatile memory),
configured to: encode, using an error correction code: a target data unit to generate an encoded target data unit comprised of host data encoded with the error correction code; and at least one comparison data unit in the storage medium to generate at least a first encoded comparison data unit comprised of host data encoded with the error correction code prior to storage in the storage medium (XIE [0019] teaches when the host sends a write command, the controller 120 can perform an ECC method, which may be a LDPC (Low Density Parity Check) algorithm, to convert a raw data of the host into an encoded data (or known as a codeword); [0020] teaches performing the LDPC algorithm to convert the raw data of the host into a plurality of parity bits, and the raw data and the parity bits are used together as the codeword (encoded data, i.e. “first encoded comparison data unit comprised of host data encoded with the error correction code prior to storage”) and writes the codeword (encoded data) into the non-volatile memory (i.e. “storage in the storage medium”); [0023] teaches the controller performs de-duplication by generating a feature information corresponding to the raw data by reusing the ECC method to reduce a number of times the same encoded data is repeatedly written (i.e. encoded target data unit), and [0031] teaches when the feature information of the raw data is not found in the feature list by the controller, the controller adds the feature information of the raw data into the feature list, where the feature information added to the feature list is seen as an encoded comparison data unit);
determine the encoded target data unit for a deduplication operation; determine the first encoded comparison data unit for the deduplication operation (see XIE [0020] & [0023] above);
compare […] and determine, based on […] the encoded target data unit and the first encoded comparison data unit, a first similarity value (XIE FIG. 3 & [0032-0033] teach determining whether the feature information of a raw data generated using an ECC method is found in a feature list, where the feature information being found is seen as determining a similarity value of a match (as opposed to a no-match), and if found, moving the feature information in the feature list to a first-end position of the feature list and updating an address mapping table but not writing an encoded data corresponding to the raw data into a non-volatile memory);
eliminate, responsive to the first similarity value, at least one duplicate data unit selected from: the target data unit; and the at least one comparison data unit in the storage medium (see XIE FIG. 3  & [0032-0033] above, where if the feature information is found in the feature list, moving the feature information in the feature list to a first-end position of the feature list and updating an address mapping table but not writing an encoded data corresponding to the raw data into a non-volatile memory, where not writing the encoded data due to the feature information being found in the feature list is seen as eliminating a duplicate data unit selected from target data unit and comparison data unit responsive to the comparison).
XIE does not appear to explicitly teach compare, using a bit-by-bit exclusive-or comparison, the encoded target data unit to the first encoded comparison data unit; determine, based on a number of bits that are not equal between the encoded target data unit and the first encoded comparison data unit, a first similarity value.
However, XIE in view of QIAN teaches the limitation (QIAN [0083] teaches comparing the re-encoded data (analogous to “encoded target data unit”) with the buffer data (analogous to the stored “first encoded comparison data unit” that is read into a buffer for comparison) by performing a bit-by-bit comparison of the hard bits of the buffer data and the re-encoded data, and the metric generated by the comparison may be a Bit Error Rate (BER); [0100] teaches calculating a metric as a function of a bit-by-bit comparison to determine a degree of similarity between the buffer data and the re-encoded data, where the BER is compared to a threshold).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of XIE and QIAN before them, to include QIAN’s bit-by-bit comparison of encoded data in XIE’s deduplication of encoded data. One would have been motivated to make such a combination in order to improve reliability by reducing false detections of information by a decoder as taught by QIAN ([0002] & [0022]).
Regarding claim 12, the claim recites similar limitation as corresponding claim 1 and is rejected for similar reasons as claim 1 using similar teachings and rationale. 
Regarding claim 20, the claim recites similar limitation as corresponding claim 1 and is rejected for similar reasons as claim 1 using similar teachings and rationale.

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over XIE in view of QIAN as applied to claims 1 and 12 above, and further in view of ASAUCHI (Pub. No.: US 2007/0050584 A1), hereafter ASAUCHI.
Regarding claim 7, XIE in view of QIAN teaches the elements of claim 1 as outlined above. XIE in view of QIAN does not appear to explicitly teach:
wherein: comparing the encoded target data unit to the first encoded comparison data unit uses a set of hardware registers to execute the bit-by-bit exclusive-or comparison.
However, XIE in view of QIAN and ASAUCHI teaches the limitation (see QIAN [0083] & [0100] as taught above in reference to claim 1 for bit-by-bit comparison of the hard bits of the re-encoded data, where ASAUCHI [0057] teaches reading the existing data DE and stores it in the 8-bit internal register, and the write data DI is latched to the 8-bit register, and carrying out a bit-by-bit comparison).
Accordingly, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing of the invention, having the teachings of XIE, QIAN, and ASAUCHI before them, to modify XIE and QIAN’s deduplication of encoded data to perform bit-by-bit comparison using latch registers as taught by ASAUCHI. Using the known technique of carrying out bit-by-bit comparison using latch registers to provide the predictable result of deduplication through bit-by-bit comparison using latch registers in XIE and QIAN would have been obvious to a person having ordinary skill in the art, since a person having ordinary skill in the art would recognize that XIE in view of QIAN was ready for improvement to incorporate the bit-by-bit comparison using latch registers as taught by ASAUCHI.
Regarding claim 16, the claim recites similar limitation as corresponding claim 7 and is rejected for similar reasons as claim 7 using similar teachings and rationale.

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over XIE in view of QIAN and ASAUCHI as applied to claims 7 and 16 above, and further in view of CURRAN (Patent No.: US 5,572,736), hereafter CURRAN.
Regarding claim 8, XIE in view of QIAN and ASAUCHI teaches the elements of claim 7 as outlined above. XIE in view of QIAN and ASAUCHI also teaches:
wherein: the storage device further comprises: a first set of latch registers; and a second set of latch registers; the storage device controller is further configured to: read the encoded target data unit into the first set of latch registers; read the first encoded comparison data unit into the second set of latch registers; execute a bit-by-bit exclusive-or comparison of aligned latch registers between the first set of latch registers and the second set of latch registers (see QIAN [0083] & [0100] as taught above in reference to claim 1 for bit-by-bit comparison of the hard bits of the re-encoded data, where ASAUCHI [0057] teaches reading the existing data DE and stores it in the 8-bit internal register, and the write data DI is latched to the 8-bit register, and carrying out a bit-by-bit comparison).
XIE in view of SHANY and ASAUCHI does not appear to explicitly teach sum the number of bits that are not equal to determine the first similarity value.
However, XIE in view of QIAN, ASAUCHI, and CURRAN teaches the limitation (CURRAN claim 7 teaches a register storing a multi-bit data word, and an exclusive-OR circuit connected to the register and to the input data bus generate a multi-bit output word in which each bit of a predetermined polarity identifies a bit position of a data word received on the input data bus which differs in polarity from a corresponding bit position of the data word stored, and an arithmetic circuit generating an output signal when a sum value obtained by addition of the bits of the predetermined polarity is greater than a predetermined number; C7:L16-47 also teach an N bit data word on input bus 181 is compared bit-by-bit basis with the data bits of the previous code word in exclusive-OR circuit, and the results of the bit-by-bit comparison of the two N bit words are added by means of a standard summing circuit and generates an output indicative of the number of bits of the new data word which differ from the data bits of the previous code word, where all zeroes indicate data is unchanged, and all ones indicate all bits of the data word are inverted).
Accordingly, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing of the invention, having the teachings of XIE, QIAN, ASAUCHI, and CURRAN before them, to modify XIE, QIAN, and ASAUCHI’s deduplication of encoded data to identify a bit position of a data word which differs in polarity from a corresponding bit position of the data word stored as taught by CURRAN. Using the known technique of generating a multi-bit output word in which each bit of a predetermined polarity identifies a bit position of a data word which differs in polarity from a corresponding bit position of the data word stored to provide the predictable result of identifying the bit position of a data word which differs from a corresponding bit position of the data word stored in XIE, QIAN, and ASAUCHI would have been obvious to a person having ordinary skill in the art, since a person having ordinary skill in the art would recognize that XIE in view of QIAN and ASAUCHI was ready for improvement to incorporate the identifying the bit position of a data word which differs from a corresponding bit position of the data word stored as taught by CURRAN.
Regarding claim 17, the claim recites similar limitation as corresponding claim 8 and is rejected for similar reasons as claim 8 using similar teachings and rationale.

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over XIE in view of QIAN and ASAUCHI as applied to claims 7 and 16 above, and further in view of SHANY (Pub. No.: US 2017/0149451 A1), hereafter SHANY.
Regarding claim 9, XIE in view of QIAN and ASAUCHI teaches the elements of claim 7 as outlined above. XIE in view of QIAN and ASAUCHI also teaches:
wherein the storage device controller is further configured to: determine a similarity threshold corresponding to a number of acceptable bit errors; compare the first similarity value to the similarity threshold (see QIAN [0100] as taught above in reference to claim 1).
XIE in view of QIAN and ASAUCHI does not appear to explicitly teach eliminate, responsive to the first similarity value being less than the similarity threshold, at least one duplicate data unit selected from: the target data unit; and the at least one comparison data unit in the storage medium. 
However, XIE in view of QIAN, ASAUCHI, and SHANY teaches the limitation  (SHANY [0061] teaches the syndrome decoder identifies the lowest-weight word in the coset corresponding to the syndrome difference, where [0063] teaches if the lowest weight word output by the syndrome decoder is less than the error-correcting radius, t, this lowest-weight word is called the error, and in the exemplary embodiment, the error-correcting radius t is at least 4, and similarity is identified for an error having a weight of 3 or less; see also [0074] & FIG. 4; [0064] teaches among the deduplication table entries whose corresponding messages memory controller identifies as similar or deems prospectively identical to the received message y, the memory controller selects one of the messages x for further comparison and selects an entry whose corresponding message has the lowest identified error weight; [0065] also teaches comparing the retrieved message x and y bit-by-bit to determine whether the messages are identical or similar, and [0067] teaches if it is determined that the two messages x and y are similar but not identical, the memory controller does not store message y in nonvolatile memory, but instead stores 2120 a pointer to the address of the similar message x and a representation of the difference (i.e. error) between syndromes of messages x and y; see also FIG. 3-4).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of XIE, QIAN, ASAUCHI, and SHANY before them, to include SHANY’s deduplication based on similarity testing in XIE, QIAN, and ASAUCHI’s deduplication of encoded data. One would have been motivated to make such a combination in order to reduce the needed storage space of similar but not identical data with low false-detection probability as taught by SHANY ([0004-0008]). 
Regarding claim 18, the claim recites similar limitation as corresponding claim 9 and is rejected for similar reasons as claim 9 using similar teachings and rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
KHAN (Pub. No.: US 2013/0318288 A1) – “Method and system for data de-duplication” relates to an ECC deduplication module reading a signature of incoming data, comparing the signature to first data in the NVRAM, and discarding the incoming data when the signature indicates a match.
RAYMOND (Pub. No.: US 2011/0246741 A1) – “Data deduplication dictionary system” relates to a small hash digest dictionary performing lookup for duplicate chunk, and entries determined to not be most repeating values are replaced when collisions are triggered.
FAIBISH (Patent No.: US 10,817,475 B1) – “System and method for encoding-based deduplication” relates to utilizing a comparison operation (e.g. an XOR operation) to determine the level of similarity between a potential deduplication candidate and a related deduplication target.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J CHEONG whose telephone number is (571)270-3779.  The examiner can normally be reached on Monday through Friday from 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW J CHEONG/Primary Examiner, Art Unit 2138